Judgment, Supreme Court, New York County (Michael J. Obús, J.), rendered November 3, 2006, convicting defendant, after a jury trial, of conspiracy in the fourth degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
Defendant’s legal sufficiency argument is unpreserved and we *569decline to review it in the interest of justice. As an alternative holding, we find that the verdict was based on legally sufficient evidence. Furthermore, the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There was no innocent explanation for defendant’s course of conduct, including his coordinated activity with the other conspirators and the presence in his van of equipment suitable for use in committing the intended robbery. Concur— McGuire, J.E, Acosta, DeGrasse, Richter and Abdus-Salaam, JJ.